DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 9-11, 13, and 14 of U.S. Patent No. 11,336,500 (herein called “the ’500 Patent”) in view of Kakishima et al (US 2019/0045377). 

Regarding claim 1: claim 1 of the ’500 Patent discloses a base station (clearly, claim 1 of the ’500 Patent discloses a WTRU; the currently claimed base station is the corresponding device to that WTRU in that signals transmitted by the base station are received (or intended for) WTRUs and signals received by the base station are generally transmitted from a WTRU) comprising: 
an antenna (disclosed in the analogous antenna of the WTRU of claim 1); 
a transceiver, operatively coupled to the antenna (disclosed in the analogous transceiver of the WTRU of claim 1 of the ’500 Patent); and 
a processor, operatively coupled to the transceiver (disclosed in the analogous processor of the WTRU of claim 1 of the ’500 Patent); 
the antenna, the transceiver, and the processor configured to transmit a configuration message including at least information indicating a subset of a plurality of base station transmit beams to be used, by the base station, for transmitting a set of synchronization signals (disclosed in the analogous receive step in 30:16-20 of claim 1 of the ’500 Patent); 
the antenna and the transceiver configured to transmit the set of synchronization signals, wherein the set of synchronization signals includes a primary synchronization signal and a secondary synchronization signal (disclosed in the analogous receive step in 30:24-28 of claim 1 of the ’500 Patent); 
wherein the set of synchronization signals transmitted by the base station using the one of the subset of the plurality of base station transmit beams has a signal quality above a signal quality threshold (disclosed in the selection of a set of synchronization signals by the WTRU that are above a signal quality threshold in 30:35-42 of claim 1 of the ’500 Patent); and 
the antenna, the transceiver, and the processor configured to transmit a reference signal along with a physical broadcast channel (PBCH) transmission, wherein the reference signal has a sequence that is derived from a beam index associated with the one of the subset of the plurality of base station transmit beams used by the base station to transmit a set of synchronization signals (disclosed in the analogous demodulate step in 30:43-48 of claim 1 of the ’500 Patent).
Claim 1 of the ’500 Patent does not explicitly disclose or teach the limitation: the antenna and the transceiver configured to receive a random access channel (RACH) transmission using a base station receive beam associated with one of the subset of the plurality of base station transmit beams used by the base station to transmit the set of synchronization signals.  However, Kakishima discloses a similar system.  Kakishima discloses this limitation in [0071], which indicates that “… beam selection may be performed based on an uplink received signal and channel reciprocity. For example, a Physical Random Access Channel (PRACH), the SRS, and the DMRS may be used as the uplink received signal.”  See also [0097] and [0099], which disclose that feedback on beam selection may be sent using the RACH procedure.  Further, see [0088], which indicates that a selected beam ID may be implicitly transmitted as feedback to the base station.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 1 of the ’500 Patent to use the RACH procedure to transmit a selected beam associated with a selected set of synchronization signals as suggested by Kakishima.  The rationale for doing so would have been to enable the base station to know the beam and corresponding synchronization signals that were selected by the WTRU and to do so implicitly via the RACH procedure.

Regarding claim 11: claim 9 of the ’500 Patent discloses a method performed by a base station, the method comprising: 
transmitting a configuration message including at least information indicating a subset of a plurality of base station transmit beams to be used, by the base station, for transmitting a set of synchronization signals (disclosed in the analogous receive step in 31:31-35 of claim 9 of the ’500 Patent); 
transmitting the set of synchronization signals, wherein the set of synchronization signals includes a primary synchronization signal and a secondary synchronization signal (disclosed in the analogous receive step in 31:40-44 of claim 9 of the ’500 Patent); and 
transmitting a reference signal along with a physical broadcast channel (PBCH) transmission, wherein the reference signal has a sequence that is derived from a beam index associated with the one of the subset of the plurality of base station transmit beams used by the base station to transmit a set of synchronization signals (disclosed in the analogous demodulate step in 32:4-8 of claim 9 of the ’500 Patent).
Claim 9 of the ’500 Patent does not explicitly disclose or teach the limitation: receiving a random access channel (RACH) transmission using a base station receive beam associated with one of the subset of the plurality of base station transmit beams used by the base station to transmit the set of synchronization signals, wherein the set of synchronization signals transmitted by the base station using the one of the subset of the plurality of base station transmit beams has a signal quality above a signal quality threshold.  However, Kakishima discloses a similar system.  Kakishima discloses this limitation in [0071], which indicates that “… beam selection may be performed based on an uplink received signal and channel reciprocity. For example, a Physical Random Access Channel (PRACH), the SRS, and the DMRS may be used as the uplink received signal.”  See also [0097] and [0099], which disclose that feedback on beam selection may be sent using the RACH procedure.  Further, see [0088], which indicates that a selected beam ID may be implicitly transmitted as feedback to the base station.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 1 of the ’500 Patent to use the RACH procedure to transmit a selected beam associated with a selected set of synchronization signals as suggested by Kakishima.  The rationale for doing so would have been to enable the base station to know the beam and corresponding synchronization signals that were selected by the WTRU and to do so implicitly via the RACH procedure.

Regarding claims 2 and 12: claims 2 and 10 of the ’500 Patent disclose the claim limitation.  Therefore, the claims are similarly rejected under obviousness-type double patenting.  

Regarding claims 3 and 13: claims 3 and 11 of the ’500 Patent disclose the claim limitation.  Therefore, the claims are similarly rejected under obviousness-type double patenting.

Regarding claims 4 and 14: claims 1 and 9 of the ’500 Patent disclose the limitations of parent claims 1 and 11, as indicated above.  The claims of the ’500 Patent do not explicitly disclose the limitations of claims 4 and 14 that the set of synchronization signals transmitted by the antenna and the transceiver using the one of the subset of the plurality of base station transmit beams has a highest signal quality among sets of synchronization signals transmitted by the base station using the subset of the plurality of base station transmit beams.  However, this is known in the art.  Consider Kakishima, for example, which discloses selecting a beam with the highest reception quality in [0035] and [0081], for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claims 1 and 9 of the ’500 Patent to select the set of synchronization signals with the highest quality as suggested by Kakishima.  The rationale for doing so would have been to enable the base station to provide the terminal and base station with the best channel to enable efficient use of the wireless resources.

Regarding claims 5 and 15: claims 1 and 9 of the ’500 Patent disclose the claim limitation (see 30:24-28 and 31:40-44, for example).  Therefore, the claims are similarly rejected under obviousness-type double patenting.

Regarding claims 6 and 16: claims 1 and 9 of the ’500 Patent disclose the claim limitation (see at least 30:35-38 and 31:51-53, for example).  Therefore, the claims are similarly rejected under obviousness-type double patenting.

Regarding claims 7 and 17: claims 1 and 9 of the ’500 Patent disclose the claim limitation (see 30:21-23, 30:29-31, 31:37-39, and 31:45-47, for example).  Therefore, the claims are similarly rejected under obviousness-type double patenting.

Regarding claims 8 and 18: claims 1 and 9 of the ’500 Patent disclose the claim limitation (see 30:21-23 and 31:37-39, for example).  Therefore, the claims are similarly rejected under obviousness-type double patenting.

Regarding claims 9 and 19: claims 5 and 13 of the ’500 Patent disclose the claim limitation.  Therefore, the claims are similarly rejected under obviousness-type double patenting.

Regarding claims 10 and 20: claims 6 and 14 of the ’500 Patent disclose the claim limitation.  Therefore, the claims are similarly rejected under obviousness-type double patenting.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 recite the limitation “the criteria” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeong et al (US 2016/0323075) discloses a method for adjusting a beam sweeping pattern in wireless communication system.  
Frenne et al (US 2016/0308637) discloses a method for sending and detecting synchronization signals.  
Hampel et al (US 2015/0382268) discloses a method of handover with integrated antenna beam training in wireless networks.  
Ryu et al (US 2015/0358129) discloses a method for coordinating operations of millimeter wavelength wireless access networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        October 21, 2022